Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                    DETAILED ACTION
                                                         REJECTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being
unpatentable over Chen (US 7,093,599) in view of Product brochure of Poly(4-methylstyrene) with an average molecular weight of 72,000, # 182273 by Sigma-Aldrich (7 pages, Downloaded from Google Search on June 7, 2022).	
	Chen teaches a gel comprising 100 parts of a mixture of triblock
copolymers Septon 4033, 4044 and 4077 and poly(alpha-methlstyrene) and 250 parts
of plasticizers in example XIV.
The Septon 4044 and 4033 would meet the instant first and second triblock
copolymers of styrene-ethylene-styrene as evidenced by the instant disclosure at page
5, line 35 to page 6, line 3 of specification.
	An amended claim 1 further recites that poly(alpha-methylstyrene) has a softening point (Tg) of between 80 and 110oC over Chen.
	Chen teaches poly(alpha-methylstyrene) including Aldrich No. 18,227-3 (72,000 Mw) at col. 18, lines 19-25 and the Brochure teaches that Aldrich No. 18,227-3 (72,000 Mw) has a Tg of 106oC which would meet the poly(alpha-methylstyrene) having a softening point (Tg) of between 80 and 110oC of the amended claim 1 and new claim 11.
Chen further teaches various articles such as gel tapes and gel sheets having
improved tear resistance and resistance to fatigue at col. 16, line 56 to col. 17, line 21
as well as a pad use in would healing in claim 1 which would meet claims 6, 7 and 10.
The recited amount of less than 25 wt.% of claim 4 would encompass 0 wt.%.
The example XIV is silent as to make-up of the Septon 4033, 4044 and
poly(alpha-methylstyrene) for the100 parts.
	But, it would have been obvious to one skilled in the art before the effective filing
date of invention further to modify amounts of the Septon 4033, 4044 and poly(alpha-
methylstyrene) of the Aldrich No. 18,227-3 (72,000 Mw) in the example XIV of Chen in order to adjust softness or elasticity of the gels and since Chen teaches and equates various poly(alpha-methylstyrene) including the Aldrich No. 18,227-3 (72,000 Mw) absent showing otherwise and see the following case laws.
	Reference must be considered for all that it discloses and must not be limited to
preferred embodiments or working examples. In re Mills, 477 F2d 649, 176 USPQ 196
(CCPA 1972), In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); MPEP 2123.
As to the recited amounts of components: When patentability is predicated upon
a change in a condition of a prior art composition, such as a change in concentration or
in temperature, or both, the burden is on Applicant to establish with objective evidence
that the change is critical, i.e. it leads to a new unexpected result.  It is not inventive to discover the optimum or workable ranges by routine experimentation when the general conditions of a claim are disclosed in the prior art. See In re Woodruff, 919 F.2d 1575,
1578 (Fed. Cir. 1990); In re Aller, 220 F.2d 454, 456 (CCPA 1955).
	As to a Tg of 105oC of the instant claim 2:  A prima facie case of obviousness exists when the claimed range and the prior art range do not overlap but are close enough such that one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. v. Banner, 778 F.2d 775, 783 (Fed, Cir. 1985).  Thus, the Aldrich No. 18,227-3 (72,000 Mw) having a Tg of 106oC would be expected to yield same or similar properties.  
Chen further teaches poly(alpha-methylstyrene)s having a lower Mw such as 4,000 (Aldrich #19,184-1)at col. 18, lines 24-25 which would be expected to have a Tg lower than that of the Aldrich No. 18,227-3 (72,000 Mw) and thus it would have been obvious to one skilled in the art before the effective filing date of invention further to utilize poly(alpha-methylstyrene) having a softening point (Tg) less than 106oC absent showing otherwise.

	Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over
Chen (US 7,093,599) in view of Product brochure of Poly(4-methylstyrene) with an average molecular weight of 72,000, # 182273 by Sigma-Aldrich (7 pages, downloaded from Google Search on June 7, 2022) as applied to claims 1, 2, 4, 6, 7, 10 and 11 above, and further in view of Laurensou (US 2010/0285129 A1).
The instant invention further recites a plasticizer comprising a mixture of mineral
oil and Vaseline, hydrocolloid particles and active substance over Chen. The pad use in
would healing taught by Chen would encompass a wound dressing.
Laurensou teaches a dressing comprising an elastomer matrix, the hydrocolloid
and active substance in claims 6-11. Laurensou teaches that the hydrocolloid particles
would absorb aqueous liquids and an amount thereof in [0038 and 0042]. Laurensou
also teaches petroleum jelly (i.e., Vaseline), mineral oil and a mixture thereof as
plasticizers in [0046] and [0082-0085].  Thus, utilization of a mixture of the petroleum
jelly (i.e., Vaseline) and mineral oil would have been obvious.
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention further to utilize the art well-known additives for the dressing
taught by Laurensou in the above discussed example XIV of Chen in view of Product brochure of Poly(4-methylstyrene) with an average molecular weight of 72,000, # 182273 by Sigma-Aldrich (7 pages, Downloaded from Google Search on June 7, 2022) having modified amounts of the Septon 4033, 4044 and poly(alpha-methylstyrene) in order to provide fast healing wound absent showing otherwise and see the following case laws.
Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).
As to claim 8, various wound dressings sold in a pharmacy store such as Band-
Aid brand have through-hoes and thus presence of the through-hoes on the pad use in
would healing taught by Chen would be an obvious design choice.

	Claims 3-5, 8, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 7,093,599) in view of Product brochure of Poly(4-methylstyrene) with an average molecular weight of 72,000, # 182273 by Sigma-Aldrich (7 pages, downloaded from Google Search on June 7, 2022) as applied to claims 1, 2, 4, 6, 7, 10 and 11 above, and further in view of WO 2016/097653.
The instant i claims 3-5, 8, 9 and 12 further recite other limitations over Chen.
WO teaches a dressing comprising 3.2 to 10 wt.% of triblock copolymer at a first
paragraph of page 8.  WO teaches various plasticizers such as mineral oils and
Vaseline at bottom of page 9 and 2-20 wt.% of hydrocolloid particles at page 12, last
paragraph to page 13, a second full paragraph.  WO teaches various active substance
at bottom of page 13 to page 16.  WO teaches the dressing comprising a support with through-hole with opening in an order of 0.5 to 10 mm2 at bottom of page 19.  WO teaches grammage of about 100 to 800 g/m2 in a third full paragraph of page 26. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In re Woodruff, 919F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Example 1 of WO teaches hydrocolloid particles (i.e., carboxymethylcellulose)
paraffine oil, Vaseline and antioxidant.
Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention further to utilize the art well-known additives for the dressing
taught by WO in the above discussed example XIV of Chen in view of Product brochure of Poly(4-methylstyrene) with an average molecular weight of 72,000, # 182273 by Sigma-Aldrich (7 pages, Downloaded from Google Search on June 7, 2022) having modified amounts of the Septon 4033, 4044 and poly(alpha-methylstyrene) in order to provide fast healing wound since the dressing having the recited limitations is well-known as taught by the example 1 of WO and further to obtain a dressing having the recited limitations of claim 8 and 9 thereof since WO teaches a support with through-hole with opening in an order of 0.5 to 10 mm2 grammage of about 100 to 800 g/m2 encompassing the instant ranges absent showing otherwise and see the following case laws.
Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over
Chen (US 7,093,599) in view of Product brochure of Poly(4-methylstyrene) with an average molecular weight of 72,000, # 182273 by Sigma-Aldrich (7 pages, downloaded from Google Search on June 7, 2022) as applied to claims 1, 2, 4, 6, 7, 10 and 11 above, and further in view of Wong et al. (US 8,967,161).
The instant claim 12 further recites active substances over Chen.
Chen teaches dental floss at col. 51, line 54 to col. 52, line 36.
	Wong et al. teach a dental floss comprising other ingredients such as flavoring agents such as essential oils and antimicrobial agents and vitamin at col. 6, lines 41 and 59, respectively, and such agents are also taught at page 12 of the instant specification.
	Thus, it would have been obvious to one skilled in the art before the effective
filing date of invention further to utilize the art well-known additives for the dental floss
taught by Wong et al. in the above discussed example XIV of Chen in view of Product brochure of Poly(4-methylstyrene) with an average molecular weight of 72,000, # 182273 by Sigma-Aldrich (7 pages, Downloaded from Google Search on June 7, 2022) having modified amounts of the Septon 4033, 4044 and poly(alpha-methylstyrene) in order to provide the dental floss having flavors and/or fast healing property of gum absent showing otherwise and see the following case laws.
Selection of a known material based on its suitability for its intended use is prima
facie obvious, see Sinclair & Carroll Co. v. Interchemical Corp., 325 US 327, 65 USPQ
297 (1945). The combination of familiar elements according to known methods is likely
to be obvious when it does no more than yield predictable results. KSR Int’l Co. v.
Teleflex Inc., 550 U.S. 398, 416 (2007).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





THY/June 7, 2022                                           /TAE H YOON/                                                                        Primary Examiner, Art Unit 1762